
	
		II
		111th CONGRESS
		1st Session
		S. 664
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2009
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To create a systemic risk monitor for the financial
		  system of the United States, to oversee financial regulatory activities of the
		  Federal Government, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Financial System Stabilization
			 and Reform Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Financial System Regulation
					Sec. 101. Definitions.
					Subtitle A—Financial Stability Council
					Sec. 111. Establishment and structure.
					Sec. 112. Duties and authority of the Chairman.
					Sec. 113. Duties and authority of the Council.
					Sec. 114. Judicial review.
					Sec. 115. Civil penalties.
					Sec. 116. Precedence of council actions.
					Sec. 117. Conflicting provisions terminated.
					Sec. 118. Reporting and recordkeeping for positions involving
				credit-default swaps.
					Sec. 119. Federal Reserve Board authority over investment bank
				holding companies.
					Sec. 120. Regulations on clearinghouse operations and
				fraudulent, deceptive, and manipulative acts.
					Subtitle B—Administrative provision
					Sec. 151. Annual budget.
					Sec. 152. Personnel matters.
					Sec. 153. Personnel programs and policies.
					Sec. 154. Executive schedule matters.
					Sec. 155. Transitional authorities.
					Sec. 156. Prohibition on political campaigning.
					Sec. 157. Authorization of appropriations.
					Sec. 158. Savings provision. 
					TITLE II—Abolishment and transfer of functions of the Office of
				Thrift Supervision
					Sec. 201. Definitions.
					Sec. 202. Transfer of powers of the Director of the Office of
				Thrift Supervision.
					Sec. 203. Abolishment of the Office of Thrift
				Supervision.
					Sec. 204. Transition period.
					Sec. 205. Savings provisions.
					Sec. 206. Continuation of regulations.
					Sec. 207. Transfer of functions, personnel, and
				property.
					Sec. 208. Conforming amendments to the Home Owners' Loan
				Act.
					Sec. 209. Conforming amendments to the Federal Deposit
				Insurance Act.
					Sec. 210. Additional Conforming Amendments.
					Sec. 211. Additional conforming references.
				
			IFinancial System
			 Regulation
			101.DefinitionsAs used in this title—
				(1)the term Council means the
			 Financial Stability Council established under section 111;
				(2)the term
			 product or activity that is financial in nature means products and
			 activities listed in paragraph (4) of section 4(k) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1843(k)(4)), other than the activities and products
			 listed in subparagraph (B) of that paragraph (4);
				(3)the term
			 financial system means any product or activity that is financial
			 in nature, financial institutions, or financial markets;
				(4)the term
			 Federal financial regulator means, individually and collectively,
			 as the context requires—
					(A)the Comptroller
			 of the Currency;
					(B)the Board of
			 Governors of the Federal Reserve System;
					(C)the Federal
			 Deposit Insurance Corporation;
					(D)the National
			 Credit Union Administration;
					(E)the Securities
			 and Exchange Commission;
					(F)the Commodity
			 Futures Trade Commission;
					(G)the
			 Treasury;
					(H)the Pension
			 Benefit Guarantee Corporation;
					(I)the Federal
			 Housing Finance Agency;
					(J)any other
			 department or agency or component thereof, designated by the President as a
			 Federal financial regulator; and
					(K)any combination
			 of the agencies specified in this paragraph, with respect to any given
			 institution, as otherwise provided by law;
					(5)the term
			 Chairman, except as the context otherwise requires, means the
			 Chairman of the Financial Stability Council;
				(6)the term
			 Board means the Board of Governors of the Federal Reserve
			 System;
				(7)the terms
			 regulation, rule, and regulatory
			 action—
					(A)mean an agency
			 statement of general applicability and future effect, or any amendments or
			 modifications thereto, which the Council believes to have the force and effect
			 of law, that is designed to implement, interpret, or prescribe law or policy or
			 to describe the procedure or practice requirements of an agency; and
					(B)do not
			 include—
						(i)regulations or
			 rules that are limited to agency organization, management, or personnel
			 matters, unless expressly provided otherwise in this title;
						(ii)any rule,
			 regulation, or order issued by the Board relating to the monetary policy
			 functions of the Board; or
						(iii)any other
			 category of regulations exempted at the discretion of the Council; and
						(8)the term
			 systemic riskmeans the risk that a product or activity that is
			 financial in nature, or that a default by a financial institution, will produce
			 failures of, or significant losses to, other financial institutions, resulting
			 in substantial increases in the cost of capital or substantial decreases in the
			 availability of capital, or substantial financial market price
			 volatility.
				AFinancial
			 Stability Council
				111.Establishment
			 and structure
					(a)In
			 generalThere is established
			 the Financial Stability Council, which shall be an independent establishment,
			 as that term is defined in section 104 of title 5, United States Code.
					(b)ChairmanThe Council shall be headed by a Chairman,
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate, from among individuals having expertise in the financial services
			 industry.
					(c)Prohibition on
			 dual serviceThe individual
			 serving in the position of Chairman may not, during such service, also serve as
			 the head of any Federal financial regulator.
					(d)MembershipThe
			 members of the Council shall be—
						(1)the
			 Chairman;
						(2)the Secretary of
			 the Treasury;
						(3)the Chairman of
			 the Board of Governors of the Federal Reserve System;
						(4)the Chairperson
			 of the Board of Directors of the Federal Deposit Insurance Corporation;
						(5)the Chairman of
			 the National Credit Union Administration;
						(6)the Chairman of
			 the Securities and Exchange Commission; and
						(7)the Chairman of
			 the Commodity Futures Trading Commission.
						112.Duties and
			 authority of the Chairman
					(a)DutiesThe Chairman—
						(1)shall—
							(A)serve as the principal advisor to the
			 President on matters related to oversight, monitoring, and prevention of
			 systemic risk affecting the financial system of the United States;
							(B)review all
			 potential rules, regulations, and regulatory actions of the Federal financial
			 regulators (before such rule or regulation is proposed), to determine those
			 which relate to systemic risk affecting the financial system of the United
			 States, and shall therefore be subject to review by the Council under this
			 title;
							(C)oversee and
			 direct systemic risk regulatory policy concerning the financial system of the
			 United States, including by identifying any absence in regulatory authority
			 among the Federal financial regulators that may contribute to such risk;
							(D)convene meetings
			 of the Council at least quarterly, and more often, as the Chairman determines
			 necessary;
							(E)set the agenda
			 for meetings of the Council;
							(F)manage and
			 oversee the staff of the Council; and
							(G)make
			 recommendations for action by the Council on matters relating to monitoring and
			 preventing systemic risk to the financial system of the United States, and for
			 regulating the financial system of the United States to prevent such risk;
			 and
							(2)may review
			 existing rules, regulations, and regulatory actions of the Federal financial
			 regulators and recommend to the Council any revisions or repeals thereof for
			 the purpose of monitoring and preventing systemic risk to the financial system
			 of the United States.
						(b)Agency
			 cooperation
						(1)In
			 generalThe Chairman shall have access to, and may require the
			 production of, any data or information from the Federal financial regulators,
			 as necessary—
							(A)to monitor areas
			 of potential systemic risk in the financial system of the United States;
							(B)to monitor and
			 coordinate the actions of the Federal financial regulators; or
							(C)to carry out any
			 of the provisions of this title.
							(2)Submissions by
			 regulatorsAny Federal financial regulator in possession of data
			 or information relevant to preventing systemic risk to the financial system of
			 the United States shall provide that information to the Chairman in a timely
			 manner.
						(3)Financial Data
			 CollectionIf the Chairman determines that it is necessary to
			 carry out any of the provisions of this title, the Chairman may direct a
			 Federal financial regulator, consistent with the authorities of such regulator,
			 to require the production of any data or information from any entity regarding
			 any product or activity that the Chairman determines may be a product or
			 activity that is financial in nature.
						(c)Insurance
			 informationTo carry out this title, the Chairman may
			 request—
						(1)data and
			 information from States regarding the solvency of State regulated insurers and
			 affiliates thereof; and
						(2)data and
			 information from such insurers and affiliates regarding any product or activity
			 that the Council determines may be a product or activity that is financial in
			 nature.
						(d)Budget
			 recommendationsWith respect to budget requests and
			 appropriations for the Federal financial regulators, the Chairman shall, based
			 on economic priorities established by the President, provide to the heads of
			 the Federal financial regulators guidance for developing the budget of each
			 such regulator pertaining to the activities of such regulator that are deemed
			 by the Chairman as relating to or affecting systemic risk to the financial
			 system of the United States.
					(e)Reports to the
			 President and to CongressNot later than 6 months after the date
			 of enactment of this Act, and biannually thereafter, the Chairman shall provide
			 a report to the President and to Congress on—
						(1)the state of the
			 financial system of the United States;
						(2)areas in which
			 the Chairman anticipates systemic risk to the financial system of the United
			 States; and
						(3)areas for which
			 the Council or a Federal financial regulator needs legislative authority to
			 fulfill its mission of preventing such systemic risks.
						(f)Consultation
			 with Foreign GovernmentsUnder the direction of the President,
			 and in a manner consistent with section 207 of the Foreign Service Act of 1980
			 (22 U.S.C. 3927), the Chairman, in consultation with the Council, shall
			 regularly consult with the financial regulatory entities and other appropriate
			 organizations of foreign governments or international organizations on matters
			 relating to systemic risk to the international financial system.
					113.Duties and
			 authority of the Council
					(a)In
			 generalThe Council shall—
						(1)review, and
			 approve or prohibit issuance of, or require modification of, any rule or
			 regulation of any Federal financial regulator identified by the Chairman for
			 such review under section 112;
						(2)require each
			 Federal financial regulator to issue or revise its rules and regulations in
			 conformance with the determination of the Council;
						(3)review new
			 financial products and services and recommend regulations for such products and
			 services to the appropriate Federal financial regulator; and
						(4)direct each
			 Federal financial regulator to impose appropriate solvency requirements,
			 including capital requirements and long-term debt ratios on any financial
			 institution within its jurisdiction, as the Council deems necessary to prevent
			 systemic risk to the financial system of the United States.
						(b)Insurance
			 industry authorityThe
			 Council may exercise any of the authorities described in subsections (a) and
			 (d) with respect to products and activities that are financial in nature that
			 are carried out by insurers and affiliates thereof, if the Council determines
			 that such products or activities pose a systemic risk to the financial system
			 of the United States.
					(c)Other
			 authority
						(1)HearingsThe
			 Council may, for the purpose of carrying out this title—
							(A)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, administer such oaths; and
							(B)require, by
			 subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and materials as the Council considers
			 advisable.
							(2)Issuance and
			 enforcement of subpoenas
							(A)IssuanceSubpoenas
			 issued pursuant to paragraph (1) shall bear the signature of the Chairman and
			 shall be served by any person or class of persons designated by the Chairman
			 for that purpose.
							(B)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under paragraph (1),
			 the subpoena shall be enforceable by order of any appropriate district court of
			 the United States. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
							(d)Authority of
			 the council To issue regulationsFor any product or activity that is
			 financial in nature and that is not otherwise within the jurisdiction or
			 authority of a Federal financial regulator, the Council may issue and enforce
			 regulations designed to prevent such product or activity from creating systemic
			 risk to the financial system of the United States, in accordance with
			 applicable provisions of title 5, United States Code.
					(e)Actions of the
			 CouncilAll determinations
			 and actions of the Council with respect to its duties and authority under this
			 section shall be subject to a majority vote of a quorum of the Council.
					(f)QuorumThree
			 members of the Council, including the Chairman, shall constitute a quorum for
			 the transaction of business.
					114.Judicial
			 reviewNothing in this title
			 affects any otherwise available judicial review of agency action or creates any
			 right or benefit, substantive or procedural, enforceable at law or equity by a
			 party against the United States, its agencies or instrumentalities, its
			 officers or employees, or any other person.
				115.Civil
			 penalties
					(a)In
			 generalAny person who violates this title or fails to comply
			 with a rule, regulation, or order of the Council issued under this title shall
			 be subject to a civil penalty in an amount established by the Council and
			 published under subsection (b). Each such violation or failure shall constitute
			 a separate civil offense.
					(b)PublicationThe
			 Council shall annually prescribe and publish in the Federal Register a schedule
			 of the maximum authorized civil penalty for any violation of this title or any
			 regulatory action of the Council under this title.
					116.Precedence of
			 council actionsTo the extent
			 that any regulatory action of the Council presents a conflict with any
			 regulatory action of a Federal financial regulator, the regulatory action of
			 the Council shall take precedence, except as otherwise expressly provided by
			 law.
				117.Conflicting
			 provisions terminatedExecutive Order Number 12631, issued by the
			 President on March 18, 1988, may not be enforced on or after the date of
			 enactment of this Act.
				118.Reporting and
			 recordkeeping for positions involving credit-default swaps
					(a)In
			 generalSection 2(h) of the
			 Commodity Exchange Act (7 U.S.C. 2(h)) is amended by adding at the end the
			 following:
						
							(8)Reporting and
				recordkeeping for positions involving credit-default swaps
								(A)DefinitionsIn this paragraph:
									(i)Credit-default
				swapThe term credit-default swap means a bilateral
				derivative contract that transfers, in exchange for 1 or more lump-sum or other
				payments, from 1 party to another, the risk that an entity, regardless of
				whether owned by the buyer of the protection, may experience a loss of value
				from a credit event such as a default, credit downgrade, or other contractually
				agreed-upon adverse event.
									(ii)Credit-default
				swap trading clearinghouseThe term credit-default swap
				trading clearinghouse means an approved centralized clearinghouse for
				credit-default swap trading that is designated by the Securities and Exchange
				Commission, in consultation with the Commodity Futures Trading Commission and
				the Chairman of the Board of Governors of the Federal Reserve System.
									(iii)Reportable
				contractThe term
				reportable contract means a contract, agreement, or transaction
				involving a credit-default swap, executed through a credit-default swap trading
				clearinghouse.
									(B)Use of
				credit-default swap trading clearinghousesEach credit-default
				swap trading clearinghouse—
									(i)shall be subject
				to regulation by the Commission;
									(ii)shall be
				capitalized by participants in the credit-default swap trading clearinghouse at
				a level that is sufficient to guarantee payment for trading in credit-default
				swaps; and
									(iii)may assess
				participants in the credit-default swap trading clearinghouse in an amount
				necessary to maintain a default fund for the credit-default swap trading
				clearinghouse.
									(C)RecordkeepingThe Commission, by rule, shall require any
				person holding, maintaining, or controlling any position in any reportable
				contract under this paragraph—
									(i)to maintain such records as directed by the
				Commission for a period of 5 years, or longer, if directed by the Commission;
				and
									(ii)to provide such records upon request to the
				Commission, the Department of Justice, the Securities and Exchange Commission,
				or the Federal Reserve System, as applicable.
									(D)Reporting of
				positions involving credit-default swapsThe Commission shall prescribe rules
				requiring such regular or continuous reporting of positions in reportable
				contracts in accordance with such requirements regarding size limits for
				reportable positions and the form, timing, and manner of filing such reports
				under this paragraph, as the Commission shall
				determine.
								.
					(b)Conforming
			 amendmentsSection 4a(e) of
			 the Commodity Exchange Act (7 U.S.C. 6a(e)) is amended—
						(1)in the first sentence—
							(A)by inserting , by any credit-default
			 swap trading clearinghouse (as defined in section 2(h)(8)(A)), after
			 registered by the Commission; and
							(B)by inserting , credit-default swap
			 trading clearinghouse, after derivatives transaction execution
			 facility; and
							(2)in the second sentence, by inserting
			 , by any credit-default swap trading clearinghouse (as defined in
			 section 2(h)(8)(A)), after registered by the
			 Commission.
						119.Federal
			 Reserve Board authority over investment bank holding companies
					(a)Regulation by
			 the Board of Governors of the Federal Reserve System
						(1)Rulemaking
			 requiredNot later than 90 days after the date of enactment of
			 this Act, the Board shall issue final rules to provide for the examination of
			 the safety and soundness of, and the extent of systemic risk to the financial
			 system of the United States posed by, any investment bank holding company
			 organized in or doing business in the United States.
						(2)Information
			 from investment bank holding companiesThe rules of the Board
			 under this section shall provide for reasonable reporting of information by
			 each investment bank holding company, to the extent necessary to carry out the
			 purposes of this section.
						(b)Rule of
			 constructionNothing in this section shall be construed as
			 negating or preempting the authority of the Securities and Exchange Commission
			 to exercise its authority over broker or dealer operations in accordance with
			 applicable provisions of law.
					(c)Exchange of
			 information on systemic riskThe Securities and Exchange
			 Commission, the Commodity Futures Trading Commission, and other appropriate
			 Federal regulatory agencies shall provide to the Board all relevant
			 information, as directed by the Board, on the activities of investment bank
			 holding companies with respect to the prevention of systemic risk to the
			 financial system of the United States posed by such activities.
					(d)Enforcement
			 provisionsAny violation of this section or the rules of the
			 Board under this section shall be subject to the enforcement and penalty
			 provisions of the Bank Holding Company Act of 1956, in the same manner and to
			 the same extent as those provisions are applicable to violations of that Act by
			 a bank holding company (as defined in that Act).
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Board such sums as may be necessary to carry out this section.
					(f)DefinitionsFor purposes of this section, the term
			 investment bank holding company means—
						(1)any person other
			 than a natural person that owns or controls one or more brokers or dealers (as
			 those terms are defined in section 3 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c)); and
						(2)the associated
			 persons thereof.
						(g)Conforming
			 amendmentsThe Securities Exchange Act of 1934 (15 U.S.C. 78a et
			 seq.) is amended—
						(1)in section
			 6(g)(4)(A)(iv) (15 U.S.C. 78f(g)(4)(A)(iv)), by striking and (k)
			 and inserting and (i);
						(2)in section 15(b)
			 (15 U.S.C. 78(o)(b))—
							(A)in paragraph
			 (11)(B)(vi), by striking (h), and (i) and inserting and
			 (h); and
							(B)in paragraph
			 (12)(B)(vi), by striking (h), and (i) and inserting and
			 (h);
							(3)in section
			 15A(k)(4)(C) (15 U.S.C. 78o–3(k)(4)(C)), by striking and (k) and
			 inserting and (i); and
						(4)in section 17 (15
			 U.S.C. 78q)—
							(A)by striking
			 subsections (i) and (j); and
							(B)by redesignating
			 subsection (k) as subsection (i).
							120.Regulations on
			 clearinghouse operations and fraudulent, deceptive, and manipulative
			 acts
					(a)Rulemaking
			 requiredNot later than 90 days after the date of enactment of
			 this Act, the Securities and Exchange Commission (in this section referred to
			 as the Commission), in consultation with the Board and the
			 Commodity Futures Trading Commission, shall issue final rules—
						(1)to designate
			 clearinghouses for credit-default swaps; and
						(2)to prohibit
			 fraudulent, deceptive, or manipulative acts or practices in connection with
			 credit-default swaps.
						(b)CriteriaRules
			 of the Commission under this section shall require that clearinghouses—
						(1)are capitalized
			 by participants to a level adequate to guarantee payments; and
						(2)are authorized to
			 assess members for a default fund.
						(c)Required use of
			 clearinghousesAny person that engages in a credit-default swap
			 transaction shall utilize a clearinghouse designated by the Commission for such
			 purpose in accordance with the rules issued under subsection (a).
					BAdministrative
			 provisions
				151.Annual
			 budgetThe Chairman shall
			 develop for each fiscal year a consolidated budget proposal for the Council to
			 implement this title, and shall transmit such budget proposal to the President
			 and to Congress.
				152.Personnel
			 matters
					(a)Council
			 staff
						(1)In
			 generalThe Chairman may appoint and terminate such personnel as
			 may be necessary to enable to the Council to perform its duties. The Chairman
			 may establish positions in the excepted service for employees of the
			 Council.
						(2)CompensationThe
			 Chairman may fix the compensation of Council personnel without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of title 5, United
			 States Code, relating to classification of positions and General Schedule pay
			 rates, except that the rate of pay for such personnel may not exceed the rate
			 payable for level V of the Executive Schedule under section 5316 of such
			 title.
						(3)Other personnel
			 authoritiesThe Chairman may exercise any personnel authority of
			 any of the Federal financial regulators for the purposes of recruiting, hiring,
			 or retention of Council personnel.
						(b)Detail of
			 Government employeesAny Federal Government employee may be
			 detailed to the Council without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
					(c)Procurement of
			 temporary and intermittent servicesThe Chairman may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals that do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
					153.Personnel
			 programs and policies
					(a)In
			 generalThe Chairman shall prescribe, in consultation with the
			 heads of the Federal financial regulators, personnel policies and programs
			 applicable to the Council and the Federal financial regulators that
						(1)set standards for
			 education, training, and career development of personnel;
						(2)encourage and
			 facilitate the recruitment and retention by the Council and the Federal
			 financial regulators of highly qualified individuals for the effective conduct
			 of their responsibilities; and
						(3)the Chairman
			 shall prescribe mechanisms to facilitate the rotation of personnel of the
			 Federal financial regulators through various components and departments of the
			 Federal financial regulators in the course of their careers in order to
			 facilitate the widest possible understanding by such personnel of the variety
			 of financial regulation, methods, users, and capabilities.
						(b)Mechanisms
			 authorizedThe mechanisms prescribed under subparagraph (A) may
			 include, among others—
						(1)the establishment
			 of special occupational categories involving service, over the course of a
			 career, in more than one Federal financial regulator;
						(2)the provision of
			 rewards for service in positions undertaking analysis and planning of
			 operations involving 2 or more Federal financial regulators; and
						(3)the establishment
			 of requirements for education, training, service, and evaluation for service
			 involving more than one Federal financial regulator.
						154.Executive
			 schedule mattersSection 5312
			 of title 5, United States Code, is amended by adding at the end the following
			 new item:
					
						Chairman of the Financial
				Stability
				Council.
						.
				155.Transitional
			 authoritiesUpon request of
			 the Chairman, the head of any executive agency may, on a reimbursable basis,
			 provide services or detail personnel to the Chairman or the Council.
				156.Prohibition on
			 political campaigningThe
			 Chairman may not participate in Federal election campaign activities, except
			 that the Chairman is not prohibited by this subsection from making
			 contributions to individual candidates.
				157.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Council, such sums as may be necessary to
			 carry out this title, to remain available until expended.
				158.Savings
			 provisionNothing in this
			 title shall be construed to invalidate, impair, or supersede any law enacted by
			 any State for the purpose of regulating the business of insurance, or which
			 imposes a fee or tax upon such business.
				IIAbolishment and
			 transfer of functions of the Office of Thrift Supervision
			201.DefinitionsIn this title—
				(1)the term Comptroller means the
			 Comptroller of the Currency;
				(2)the term
			 Director means the Director of the Office of Thrift
			 Supervision;
				(3)the term
			 Office (other than as used in connection with the Office of the
			 Comptroller of the Currency) means the Office of Thrift Supervision; and
				(4)the term
			 transition period means the 180-day period described in section
			 204(a).
				202.Transfer of
			 powers of the Director of the Office of Thrift SupervisionThe Comptroller shall have all powers that
			 were vested in the Director on the day before the effective date under section
			 203.
			203.Abolishment of
			 the Office of Thrift SupervisionEffective at the end of the transition
			 period, the Office established under section 3 of the Home Owners' Loan Act (12
			 U.S.C. 1462a) and the position of Director are abolished.
			204.Transition
			 period
				(a)Disposition of
			 affairsDuring the 180-day period beginning on the date of
			 enactment of this Act, the Director—
					(1)shall, solely for
			 the purpose of winding up the affairs of the Office—
						(A)manage the
			 employees of the Office and provide for the payment of compensation and
			 benefits of any such employees that accrue before the effective date of the
			 transfer of such employee under section 207; and
						(B)manage any
			 property of the Office until such property is transferred under section 207;
			 and
						(2)may take any
			 other action necessary for the purpose of winding up the affairs of the
			 Office.
					(b)Authority and
			 status of Director
					(1)In
			 generalNotwithstanding the abolishment of the Office under
			 section 203, the Director shall have any authority vested in the Director
			 before the effective date of such abolishment that is necessary for the
			 Director to carry out the requirements of this section during the transition
			 period.
					(2)Other
			 provisionsFor purposes of paragraph (1), the Director shall
			 continue to be—
						(A)treated as an
			 officer of the United States during the transition period; and
						(B)entitled to
			 compensation at the annual rate of basic pay payable for level III of the
			 Executive Schedule.
						(c)Status of
			 employees before transfer
					(1)Employees of
			 OfficeAny employee of the Office shall be treated as an employee
			 of the Office of the Comptroller of the Currency on and after the effective
			 date under section 203.
					(2)Rule of
			 constructionThe abolishment of the Office under section 203
			 shall not be construed as affecting the status of any employee of the Office as
			 an employee of an agency of the United States for purposes of any other
			 provision of law in effect before the effective date of the transfer of any
			 such employee under section 207.
					(d)Continuation of
			 services
					(1)In
			 generalThe Comptroller may use the services of employees and
			 other personnel and the property of the Office, on a reimbursable basis, to
			 perform functions which have been transferred to the Office of the Comptroller
			 of the Currency for such time as is reasonable to facilitate the orderly
			 transfer of functions under any provision of this title.
					(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States (including any Federal home loan bank), and any successor to any
			 such agency, department, or instrumentality, which was providing supporting
			 services to the Office before the date of enactment of this Act in connection
			 with functions that are transferred to the Office the Comptroller of the
			 Currency shall—
						(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
						(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.
						205.Savings
			 provisions
				(a)Existing
			 rights, duties, and obligations not affectedThe abolishment of
			 the Office under this title shall not affect the validity of any right, duty,
			 or obligation of the United States, the Office, or any other person, that
			 existed on the day before the date of enactment of this Act.
				(b)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Office, or any Federal home loan bank with respect to any function of the
			 Office that was delegated to employees of such bank, shall abate by reason of
			 the enactment of this title, except that the appropriate successor to the
			 interests of the Office shall be substituted for the Office or the Federal home
			 loan bank as a party to any such action or proceeding.
				206.Continuation
			 of regulations
				(a)Continuation of
			 orders, resolutions, determinations, and regulationsAll orders,
			 resolutions, determinations, and regulations, which have been issued, made,
			 prescribed, or allowed to become effective by the Director, or by a court of
			 competent jurisdiction, in the performance of functions which are transferred
			 by this title and are in effect on the effective date under section 203, shall
			 continue in effect according to the terms of such orders, resolutions,
			 determinations, and regulations and shall be enforceable by or against the
			 Comptroller until modified, terminated, set aside, or superseded in accordance
			 with applicable law by the Comptroller by any court of competent jurisdiction,
			 or by operation of law.
				(b)Treatment of
			 references in adjustable rate mortgage instruments
					(1)In
			 generalFor purposes of adjustable rate mortgage instruments that
			 are in effect as of the date of enactment of this Act, any reference in the
			 instrument to the Office of Thrift Supervision before such date shall be
			 treated as a reference to the Office of the Comptroller of the Currency, as
			 appropriate on the basis of the transfer of functions under this title, unless
			 the context of the reference requires otherwise.
					(2)Substitution
			 for indexesIf any index used to calculate the applicable
			 interest rate on any adjustable rate mortgage instrument is no longer
			 calculated and made available as a direct or indirect result of the enactment
			 of this title, any index made available by the Comptroller or determined by the
			 Comptroller to be substantially similar to the index that is no longer
			 calculated or made available may be substituted by the holder of any such
			 adjustable rate mortgage instrument upon notice to the borrower.
					(3)Agency action
			 required to provide continued availability of indexesPromptly
			 after the date of enactment of this Act, the Comptroller shall take such action
			 as may be necessary to assure that the indexes prepared by the Office
			 immediately prior to the date of enactment of this Act and used to calculate
			 the interest rate on adjustable rate mortgage instruments continue to be
			 available.
					(4)Requirements
			 relating to substitute indexesIf any agency can no longer make
			 available an index, an index that is substantially similar to such index may be
			 substituted for such index, if the Comptroller determines, after notice and
			 opportunity for comment, that—
						(A)the new index is
			 based upon data substantially similar to that of the original index; and
						(B)the substitution
			 of the new index will result in an interest rate substantially similar to the
			 rate in effect at the time the original index became unavailable.
						207.Transfer of
			 functions, personnel, and property
				(a)Determination
			 of transferred functions and employees
					(1)All ots
			 employees shall be transferredAll employees of the Office shall
			 be transferred to the Office of the Comptroller of the Currency.
					(2)Functions and
			 employees transferred
						(A)In
			 generalDuring the transition period, the Comptroller and the
			 Director shall jointly determine the functions or activities of the Office and
			 the number of employees necessary to perform or support each such function or
			 activity transferred from the Office to the Office of the Comptroller of the
			 Currency under this title.
						(B)Allocation of
			 employeesThe Comptroller shall allocate the employees of the
			 Office consistent with the number determined under subparagraph (A) in a manner
			 which the Comptroller, in the sole discretion of the Comptroller, determines is
			 equitable, except that, within work units, the preferences of individual
			 employees shall be accommodated as far as possible.
						(b)Rights of
			 employees of OTS
					(1)In
			 generalAll employees identified for transfer under subsection
			 (a) shall—
						(A)be transferred to
			 the Office of the Comptroller of the Currency for employment no later than the
			 end of the transition period, and such transfer shall be deemed a transfer of
			 function for purposes of section 3503 of title 5, United States Code;
						(B)be guaranteed a
			 position with the same status, tenure, grade, and pay as that held on the day
			 immediately preceding the transfer; and each such employee holding a permanent
			 position shall not be involuntarily separated or reduced in grade or
			 compensation for 1 year after the date of transfer, except for cause or, if the
			 employee is a temporary employee, separated in accordance with the terms of the
			 appointment; and
						(C)in the case of
			 employees occupying positions in the excepted service or the Senior Executive
			 Service, continue to be subject to any appointment authority established under
			 law or regulations of the Office of Personnel Management for filling such
			 positions, except that the Office of the Comptroller of the Currency may
			 decline a transfer of authority (and the employees appointed pursuant thereto)
			 to the extent that such authority relates to positions excepted from the
			 competitive service because of their confidential, policy-making,
			 policy-determining, or policy-advocating character, and noncareer positions in
			 the Senior Executive Service (within the meaning of section 3132(a)(7) of title
			 5, United States Code).
						(2)Major
			 reorganizationIf the Office of the Comptroller of the Currency
			 determines, after the end of the 1-year period beginning on the date that the
			 transfer of functions to the Office of the Comptroller of the Currency is
			 complete, that a reorganization of the combined work force is required, that
			 reorganization shall be deemed a major reorganization for
			 purposes of affording affected employees retirement under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code.
					(3)Benefit
			 programs
						(A)In
			 generalAny employee accepting employment with the Office of the
			 Comptroller of the Currency as a result of a transfer under this section may
			 retain for 1 year beginning on the date on which such transfer occurs
			 membership in any employee benefit program of the Office of Thrift Supervision,
			 including insurance, to which such employee belongs on the date of enactment of
			 this Act if the employee does not elect to give up the benefit or membership in
			 the program and the benefit or program is continued by the Comptroller.
						(B)Cost
			 differentialThe difference in the costs between the benefits
			 which would have been provided by such agency or entity and those provided by
			 this subsection shall be paid by the Comptroller. If any employee elects to
			 give up membership in a health insurance program or the health insurance
			 program is not continued by the Comptroller, the employee shall be permitted to
			 select an alternate Federal health insurance program within 30 days of such
			 election or notice, without regard to any other regularly scheduled open
			 season.
						(4)Senior
			 executive service employeesA transferring employee in the Senior
			 Executive Service shall be placed in a comparable position at the Office of the
			 Comptroller of the Currency.
					(5)Notice of
			 assignmentsTransferring employees shall receive notice of their
			 position assignments not later than 120 days after the effective date of their
			 transfer.
					(c)Control of property and
			 facilitiesNot later than the
			 end of the transition period, the Comptroller shall take control of all
			 property of the Office used to perform functions and activities of the
			 Office.
				208.Conforming
			 amendments to the Home Owners' Loan Act
				(a)Short title and
			 table of contentsSection 1 of the Home Owners' Loan Act (12
			 U.S.C. 1461) is amended in the table of contents by striking the item relating
			 to section 3 and inserting the following:
					
						
							Sec. 3. Powers of the Comptroller relating
				to savings
				associations.
						
						.
				(b)DefinitionsSection
			 2 of the Home Owners' Loan Act (12 U.S.C. 1462) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)ComptrollerThe
				term Comptroller means the Comptroller of the
				Currency.
							;
				and
					(2)in paragraph (3),
			 by striking Thrift Supervision and inserting the
			 Comptroller of the Currency.
					(c)Director of the
			 Office of Thrift SupervisionSection 3 of the Home Owners' Loan
			 Act (12 U.S.C. 1462a) is amended to read as follows:
					
						3.Powers of the
				Comptroller relating to savings associations
							(a)Powers of the
				ComptrollerThe Comptroller shall have all powers that were
				vested in the Director of the Office of Thrift Supervision on the day before
				the date of enactment of the Financial Regulatory Oversight Act of 2009.
							(b)RegulationsThe
				Comptroller may prescribe such regulations and issue such orders as the
				Comptroller determines are necessary for carrying out this Act.
							(c)Autonomy of
				directorThe Secretary of the Treasury may not intervene in any
				matter or proceeding before the Comptroller (including agency enforcement
				actions) relating to this Act, unless otherwise specifically provided by
				law.
							(d)Banking agency
				rulemakingThe Secretary of the Treasury may not delay or prevent
				the issuance of any rule or the promulgation of any regulation by the
				Comptroller under this Act.
							(e)State homestead
				provisionsNo provision of this Act shall be construed as
				superseding any homestead provision of any State constitution, including any
				implementing State statute, in effect on the date of enactment of the
				Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, or any
				subsequent amendment to such a State constitutional or statutory provision in
				effect on such date, that exempts the homestead of any person from foreclosure,
				or forced sale, for the payment of all debts, other than a purchase money
				obligation relating to the homestead, taxes due on the homestead, or an
				obligation arising from work and material used in constructing improvements on
				the
				homestead.
							.
				(d)Funding through
			 assessmentsThe compensation of employees of the Office, and any
			 other expenses thereof, may be paid from assessments levied under the Home
			 Owners' Loan Act.
				(e)Supervision of
			 savings associationsSection 4 of the Home Owners' Loan Act (12
			 U.S.C. 1463) is amended—
					(1)by striking
			 Director each place that term appears and inserting
			 Comptroller;
					(2)in subsection
			 (a)—
						(A)by striking
			 paragraph (2); and
						(B)by redesignating
			 paragraph (3) as paragraph (2); and
						(3)in subsection
			 (c), by striking of the Currency.
					(f)Federal savings
			 associationsSection 5 of the Home Owners' Loan Act (12 U.S.C.
			 1464) is amended—
					(1)by striking
			 Director each place that term appears and inserting
			 Comptroller;
					(2)by striking
			 Director's each place that term appears and inserting
			 Comptroller's;
					(3)in subsection
			 (d)(1)(A), by inserting (with respect to insured savings
			 associations) after Insurance Act;
					(4)in subsection
			 (d)(2)(A), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller; and
					(5)in subsection
			 (t)—
						(A)in paragraph
			 (5)(D)(vii), by striking Director and inserting
			 Comptroller;
						(B)in paragraph (9),
			 by striking of the Currency each place that term appears;
			 and
						(C)in paragraph
			 (10)—
							(i)in
			 the paragraph heading, by striking comptroller's and inserting
			 national
			 bank; and
							(ii)in
			 subparagraph (A), by striking of the Currency.
							(g)District
			 associationsSection 8 of the Home Owners' Loan Act (15 U.S.C.
			 1466a) is amended by striking Director each place that term
			 appears and inserting Comptroller.
				(h)Examination
			 feesSection 9 of the Home Owners' Loan Act (15 U.S.C. 1467) is
			 amended—
					(1)by striking
			 Director each place that term appears and inserting
			 Comptroller; and
					(2)in subsection
			 (m), by striking the Office and inserting the Comptroller
			 in carrying out this Act.
					(i)Regulation of
			 holding companiesSection 10 of the Home Owners' Loan Act (15
			 U.S.C. 1467a) is amended by striking Director each place that
			 term appears and inserting Comptroller.
				(j)Transactions
			 with affiliatesSection 11 of the Home Owners' Loan Act (15
			 U.S.C. 1468) is amended by striking Director each place that
			 term appears and inserting Comptroller.
				(k)AdvertisingSection
			 12 of the Home Owners' Loan Act (15 U.S.C. 1468a) is amended by striking
			 Director and inserting Comptroller for purposes of this
			 Act..
				(l)Powers of
			 ExaminersSection 13 of the Home Owners' Loan Act (15 U.S.C.
			 1468b) is amended by striking Director and inserting
			 Comptroller.
				209.Conforming
			 amendments to the Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C.
			 1811 et seq.) is amended—
				(1)in section 2 (12 U.S.C. 1812)—
					(A)in subsection (a)—
						(i)in paragraph (1)—
							(I)in subparagraph (A), by adding
			 and at the end;
							(II)by striking subparagraph (B); and
							(III)in subparagraph
			 (C), by striking 3 and inserting 2; and
							(ii)in paragraph
			 (2), by striking 3 and inserting 2;
						(B)in subsection (d)(2), by striking—
						(i)or the office of Director of the
			 Office of Thrift Supervision;
						(ii)or such
			 Director; and
						(iii)or the
			 acting Director of the Office of Thrift Supervision, as the case may
			 be, and
						(C)in subsection (f), by striking or of
			 the Office of Thrift Supervision;
					(2)in section 3 (12 U.S.C. 1813)—
					(A)in subsection (b)(1)(C), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency;
					(B)in subsection (l)(5), by striking ,
			 Director of the Office of Thrift Supervision,;
					(C)in subsection (q)—
						(i)in paragraph (1), by striking or any
			 Federal branch or agency of a foreign bank and inserting , any
			 Federal branch or agency of a foreign bank, any savings association, or any
			 savings and loan holding company;
						(ii)in paragraph (3), by striking ;
			 and and inserting a period; and
						(iii)by striking
			 paragraph (4); and
						(D)in subsection
			 (z), by striking the Director of the Office of Thrift
			 Supervision,;
					(3)in section 7 (12
			 U.S.C. 1817)—
					(A)in subsection
			 (a)—
						(i)in paragraph
			 (2)(A), by striking the Director of the Office of Thrift
			 Supervision, each place that term appears;
						(ii)in paragraph
			 (2)(B)—
							(I)by inserting
			 and after Currency,; and
							(II)by striking
			 and the Director of the Office of Thrift Supervision,;
							(iii)in paragraph
			 (3)—
							(I)by inserting
			 and after Currency,; and
							(II)by striking
			 , and the Director of the Office of Thrift Supervision;
			 and
							(iv)in paragraph
			 (7), by striking , the Director of the Office of Thrift
			 Supervision,;
						(B)in subsection
			 (n)—
						(i)by striking
			 Director of the Office of Thrift Supervision each place that
			 term appears and inserting Comptroller of the Currency;
			 and
						(ii)by striking
			 Director each place that term appears and inserting
			 Comptroller of the Currency;
						(4)in section 8 (12
			 U.S.C. 1818)—
					(A)in the matter
			 following subsection (a)(8)(B)(ii)(IV)—
						(i)by striking
			 Director of the Office of Thrift Supervision each place that
			 term appears and inserting Comptroller of the Currency;
			 and
						(ii)by striking
			 Federal Savings and Loan Insurance Corporation or the Federal Home Loan
			 Bank Board and inserting Office of Thrift
			 Supervision;
						(B)in subsection
			 (o), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency; and
					(C)in subsection
			 (w), by striking Office of Thrift Supervision and inserting
			 Comptroller of the Currency;
					(5)in section
			 10(k)(5)(B) (12 U.S.C. 1820(k)(5)(B))—
					(A)in clause (ii),
			 by adding and at the end;
					(B)in clause (iii),
			 by striking ; and and inserting a period; and
					(C)by striking
			 clause (iv);
					(6)in section 11 (12
			 U.S.C. 1821)—
					(A)in subsection
			 (c)(6), by striking Director of the Office of Thrift Supervision
			 each place that term appears and inserting Comptroller of the
			 Currency;
					(B)in subsection
			 (d)—
						(i)in paragraph
			 (17)(A), by striking or the Director of the Office of Thrift
			 Supervision; and
						(ii)in paragraph
			 (18)(b), by striking or the Director of the Office of Thrift
			 Supervision;
						(C)in subsection
			 (m)—
						(i)in paragraph (9),
			 by striking or the Director of the Office of Thrift Supervision, as
			 appropriate;
						(ii)in paragraph
			 (16), by striking or the Director of the Office of Thrift Supervision,
			 as appropriate, each place that term appears; and
						(iii)in paragraph
			 (18), by striking or the Director of the Office of Thrift Supervision,
			 as appropriate, each place that term appears; and
						(D)in subsection
			 (n)—
						(i)in paragraph
			 (1)(A), by striking , or the Director of the Office of Thrift
			 Supervision, with respect to and inserting or;
						(ii)in paragraph
			 (2)(A), by striking or the Director of the Office of Thrift
			 Supervision;
						(iii)in paragraph
			 (4)(G), by striking and the Director of the Office of Thrift
			 Supervision, as appropriate,; and
						(iv)in paragraph
			 (12)(B), by striking or the Director of the Office of Thrift
			 Supervision, as appropriate, each place that term appears;
						(7)in section
			 13(k)(1)(A)(iv) (12 U.S.C. 1823(k)(1)(A)(iv)), by striking Director of
			 the Office of Thrift Supervision and inserting Comptroller of
			 the Currency;
				(8)in section 18 (12
			 U.S.C. 1828)—
					(A)in subsection
			 (c)(2)—
						(i)in subparagraph
			 (A), by striking bank is to be a national bank and inserting
			 institution is to be a national bank or savings
			 association;
						(ii)in subparagraph
			 (B)—
							(I)by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency; and
							(II)by adding
			 and at the end;
							(iii)in subparagraph
			 (C), by striking ; and and inserting a period; and
						(iv)by striking
			 subparagraph (D);
						(B)in subsection
			 (g)(1), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency;
					(C)in subsection
			 (i)(2)(C), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the Currency;
			 and
					(D)in subsection
			 (m)—
						(i)by striking
			 Director of the Office of Thrift Supervision each place that
			 term appears and inserting Comptroller of the Currency;
						(ii)in the matter
			 following paragraph (2)(B)(ii), by striking Director and
			 inserting Comptroller of the Currency; and
						(iii)by amending
			 paragraph (3)(B) to read as follows:
							
								(B)Authority of
				ComptrollerThe section does not limit the authority of the
				Comptroller of the Currency to issue regulations to promote safety and
				soundness or to enforce compliance with other applicable
				laws.
								;
						(9)in section 19(e)
			 (12 U.S.C. 1829)—
					(A)by striking
			 Director of the Office of Thrift Supervision each place that
			 term appears and inserting Comptroller of the Currency;
			 and
					(B)in the heading of
			 paragraph (2), by striking Director and inserting
			 Comptroller;
					(10)in section 28
			 (12 U.S.C. 1831e)—
					(A)in subsection
			 (e), by striking Director of the Office of Thrift Supervision
			 each place that term appears and inserting Comptroller of the
			 Currency; and
					(B)in subsection
			 (h), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency; and
					(11)in section 33(e)
			 (12 U.S.C. 1831j(e)), by striking the Comptroller of the Currency, and
			 the Director of the Office of Thrift Supervision and inserting
			 and the Comptroller of the Currency.
				210.Additional
			 Conforming Amendments
				(a)Title
			 5Title 5, United States
			 Code, is amended—
					(1)in section
			 3132(a)(1)(D), by striking , the Office of Thrift Supervision,;
			 and
					(2)in section 5314,
			 by striking Director of the Office of Thrift
			 Supervision..
					(b)Title
			 10Section 987(h)(3) of title
			 10, United States Code, is amended by striking subparagraph (E).
				(c)Revised
			 StatutesSection 324 of the Revised Statutes of the United States
			 (12 U.S.C. 1) is amended by striking the second sentence.
				(d)Federal Reserve
			 ActThe Federal Reserve Act (12 U.S.C. 221 et seq.) is
			 amended—
					(1)in section
			 11(a)(2)(B)(iii) (12 U.S.C. 248(a)(2)(B)(iii)), by striking Director of
			 the Office of Thrift Supervision and inserting Comptroller of
			 the Currency; and
					(2)in section
			 19(b)(12 U.S.C. 461(b))—
						(A)in paragraph
			 (1)(F), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency; and
						(B)in paragraph
			 (4)(B), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency.
						(e)Public Law
			 93–495Section 111 of Public Law 93–495 (12 U.S.C. 250) is
			 amended by striking the Director of the Office of Thrift
			 Supervision,.
				(f)Economic Growth
			 and Regulatory Paperwork Reduction Act of 1996Section 2227(a)(1)
			 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12
			 U.S.C. 252(a)(1)) is amended by striking the Director of the Office of
			 Thrift Supervision,.
				(g)Federal Deposit
			 Insurance Corporation Improvement Act of 1991Section 306(m)(2)
			 of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
			 375b note) is amended by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency.
				(h)Federal Home
			 Loan Bank ActThe Federal Home Loan Bank Act (12 U.S.C. 1421 et
			 seq.) is amended—
					(1)in section
			 10(h)(1) (12 U.S.C. 1430(h)(1)), by striking Director of the Office of
			 Thrift Supervision and inserting Comptroller of the
			 Currency;
					(2)in section 18(c)
			 (12 U.S.C. 1438(c)), by striking Director of the Office of Thrift
			 Supervision each place that term appears and inserting
			 Comptroller of the Currency;
					(3)in section 21A
			 (12 U.S.C. 1441a)—
						(A)by striking
			 Director of the Office of Thrift Supervision each place that
			 term appears and inserting Comptroller of the Currency;
			 and
						(B)in subsection
			 (k)(9) by striking Director and inserting
			 Comptroller; and
						(4)in section 22 (12
			 U.S.C. 1442), by striking Director of the Office of Thrift
			 Supervision each place that term appears and inserting
			 Comptroller of the Currency.
					(i)Housing Act of
			 1948Section 502 of the Housing Act of 1948 (12 U.S.C. 1701c) is
			 amended—
					(1)by striking
			 Director of the Office of Thrift Supervision each place that
			 term appears and inserting Comptroller of the Currency;
			 and
					(2)by striking
			 Federal Home Loan Bank Board and inserting Comptroller of
			 the Currency.
					(j)National
			 Housing ActSection 202(e)(8) of the National Housing Act (12
			 U.S.C. 1708(e)(8)) is amended by striking Director of the Office of
			 Thrift Supervision and inserting Comptroller of the
			 Currency.
				(k)Federal Credit
			 Union ActSection 205(b)(2)(G) of the Federal Credit Union Act
			 (12 U.S.C. 1785(b)(2)(G)) is amended by striking the Office of Thrift
			 Supervision and.
				(l)Bank Holding
			 Company Act of 1956The Bank
			 Holding Company Act of 1956 is amended—
					(1)in section 2(j)(3) (12 U.S.C. 1841(j)(3)),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Comptroller of the Currency; and
					(2)in section 4(i)
			 (12 U.S.C. 1843(i))—
						(A)by striking
			 Director each place that term appears and inserting
			 Comptroller; and
						(B)by amending
			 paragraph (7) to read as follows:
							
								(7)Comptroller
				definedFor purposes of this subsection, the term
				Comptroller means the Comptroller of the
				Currency.
								.
						(m)FEGLI Living
			 Benefits ActSection 5 of the FEGLI Living Benefits Act (5 U.S.C.
			 8701 note) is amended—
					(1)by striking
			 or the Office of Thrift Supervision each place it appears;
			 and
					(2)in subsection
			 (c), by striking and the Office of Thrift Supervision.
					(n)Resolution
			 Trust Corporation Funding Act of 1991Section 102(c)(1)(B) of the
			 Resolution Trust Corporation Funding Act of 1991 (12 U.S.C. 1441a note) is
			 amended by striking the Director of the Office of Thrift Supervision
			 with respect to reports to be filed by such Office, and inserting
			 the Comptroller of the Currency with respect to reports to be filed by
			 the Office of the Comptroller of the Currency.
				(o)Gramm-Leach-Bliley
			 ActThe Gramm-Leach-Bliley Act is amended—
					(1)in section 132
			 (12 U.S.C. 1828b), by striking the Director of the Office of Thrift
			 Supervision,;
					(2)in section
			 505(a)(1) (15 U.S.C. 6805(a)(1))—
						(A)in subparagraph
			 (A), by inserting savings associations, the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, before
			 national banks;
						(B)in subparagraph
			 (B), by adding and at the end;
						(C)in subparagraph
			 (C), by striking ; and and inserting a period; and
						(D)by striking
			 subparagraph (D);
						(3)in section 509(2)
			 (15 U.S.C. 6809(2))—
						(A)by striking
			 subparagraph (D); and
						(B)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively;
			 and
						(4)in section
			 522(b)(1)(A) (15 U.S.C. 6822(b)(1)(A))—
						(A)in clause (i), by
			 inserting savings associations, the deposits of which are insured by the
			 Federal Deposit Insurance Corporation, before national
			 banks;
						(B)in clause (ii),
			 by adding and at the end; and
						(C)by striking
			 clause (iv).
						(p)Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989The
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 is
			 amended—
					(1)in section
			 1121(6) (12 U.S.C. 3350(6)), by striking the Office of Thrift
			 Supervision,;
					(2)in section
			 1206(a) (12 U.S.C. 1833b(a)), by striking the Farm Credit
			 Administration, and the Office of Thrift Supervision and inserting
			 and the Farm Credit Administration; and
					(3)in section 1216
			 (12 U.S.C. 1833e)—
						(A)in subsection
			 (a)—
							(i)by striking
			 paragraph (2); and
							(ii)by redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively;
			 and
							(B)in subsection
			 (c), by striking the Director of the Office of Thrift
			 Supervision,.
						(q)Bank Service
			 Company ActSection 1(b)(4)
			 of the Bank Service Company Act (12 U.S.C. 1861(b)(4)) is amended by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency.
				(r)Bank Protection
			 Act of 1968Section 2 of the Bank Protection Act of 1968 (12
			 U.S.C. 1881) is amended—
					(1)by striking
			 The each place that term appears and inserting
			 the;
					(2)in paragraph (1),
			 by inserting and Federal savings associations after
			 banks;
					(3)in paragraph (2),
			 by adding and at the end;
					(4)in paragraph (3),
			 by striking and at the end and inserting a period; and
					(5)by striking
			 paragraph (4).
					(s)Real Estate
			 settlement Procedures Act of 1974Section 4(a) of the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)) is amended by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency.
				(t)Home Mortgage
			 Disclosure Act of 1975The Home Mortgage Disclosure Act of 1975
			 is amended—
					(1)in section 304(h)
			 (12 U.S.C. 2803(h))—
						(A)in paragraph (1),
			 by striking and Federal branches and Federal agencies of foreign
			 banks and inserting , Federal branches and Federal agencies of
			 foreign banks, and savings associations;
						(B)by striking
			 paragraph (2); and
						(C)by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
						(2)in section 305(b)
			 (12 U.S.C. 2804(b))—
						(A)in paragraph (1),
			 by striking and Federal branches and Federal agencies of foreign
			 banks and inserting Federal branches and Federal agencies of
			 foreign banks, and savings associations the deposits of which are insured by
			 the Federal Deposit Insurance Corporation;
						(B)by striking
			 paragraph (2); and
						(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3);
						(3)in section
			 306(b)(2) (12 U.S.C. 2805(b)(2)), by striking Director of the Office of
			 Thrift Supervision and inserting Comptroller of the
			 Currency; and
					(4)in section 307
			 (12 U.S.C. 2806)—
						(A)in subsection
			 (a)(1), by striking the Comptroller of the Currency,; and
						(B)by striking
			 Director of the Office of Thrift Supervision each place that
			 term appears and inserting Comptroller of the Currency.
						(u)Community
			 Reinvestment Act of 1977Section 803(1) of the Community
			 Reinvestment Act of 1977 (12 U.S.C. 2902(1)) is amended—
					(1)in subparagraph
			 (A), by inserting , savings associations (the deposits of which are
			 insured by the Federal Deposit Insurance Corporation) and savings and loan
			 holding companies after banks;
					(2)in subparagraph
			 (B), by adding and at the end;
					(3)in subparagraph
			 (C), by striking and at the end; and
					(4)by striking
			 paragraph (2) (as so designated by section 744(q) of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (103 Stat. 440)).
					(v)International
			 Banking Act of 1978Section 15 of the International Banking Act
			 of 1978 (12 U.S.C. 3109) is amended—
					(1)in each of
			 subsections (a) and (b), by striking Federal Deposit Insurance
			 Corporation, and Director of the Office of Thrift Supervision each
			 place that term appears and inserting and Federal Deposit Insurance
			 Corporation; and
					(2)in subsection
			 (c)(4), by striking the Federal Deposit Insurance Corporation, and the
			 Director of the Office of Thrift Supervision and inserting and
			 the Federal Deposit Insurance Corporation.
					(w)Depository
			 Institution Management Interlocks ActThe Depository Institution
			 Management Interlocks Act (12 U.S.C. 3201 et seq.) is amended—
					(1)in section 205(9)
			 (12 U.S.C. 3204(9)), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency;
					(2)in section 207
			 (12 U.S.C. 3206)—
						(A)in paragraph (1),
			 by inserting , savings associations (the deposits of which are insured
			 by the Federal Deposit Insurance Corporation), and savings and loan holding
			 companies after banks;
						(B)by striking
			 paragraph (4);
						(C)in paragraph (6),
			 by striking (5) and inserting (4); and
						(D)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
						(3)in section 209
			 (12 U.S.C. 3207)—
						(A)in paragraph (1),
			 by inserting after banks the following: , institutions,
			 the accounts of which are insured by the Federal Deposit Insurance Corporation,
			 and savings and loan holding companies;
						(B)in paragraph (3),
			 by adding and at the end;
						(C)by striking
			 paragraph (4); and
						(D)by redesignating
			 paragraph (5) as paragraph (4).
						(x)Federal
			 Financial Institutions Examination Council Act of 1978The
			 Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301
			 et seq.) is amended—
					(1)in section 1003
			 (12 U.S.C. 3302), by striking the Office of Thrift Supervision,;
			 and
					(2)in section 1004
			 (12 U.S.C. 3303)—
						(A)by striking
			 paragraph (4); and
						(B)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively.
						(y)Right to
			 Financial Privacy Act of 1978Section 1101(7) of the Right to
			 Financial Privacy Act of 1978 (12 U.S.C. 3401(7)) is amended—
					(1)by striking
			 subparagraph (B); and
					(2)by redesignating
			 subparagraphs (C) through (I) as subparagraphs (B) through (H),
			 respectively.
					(z)Alternative
			 Mortgage Transaction Parity Act of 1982Section 804(a)(3) of the
			 Alternative Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3803(a)(3)) is
			 amended—
					(1)by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency; and
					(2)by striking
			 Federal Home Loan Bank Board and inserting Office of the
			 Comptroller of the Currency.
					(aa)International
			 Lending Supervision Act of 1983Section 912 of the International
			 Lending Supervision Act of 1983 (12 U.S.C. 3911) is amended to read as
			 follows:
					
						912.Equal
				representation for Federal Deposit Insurance CorporationAs one of the 3 Federal bank regulatory and
				supervisory agencies, and as the insurer of the United States banks involved in
				international lending, the Federal Deposit Insurance Corporation shall be given
				equal representation with the Board of Governors of the Federal Reserve System
				and the Office of the Comptroller of the Currency on the Committee on Banking
				Regulations and Supervisory Practices of the Group of Ten Countries and
				Switzerland.
						.
				(bb)Expedited
			 Funds Availability ActSection 610(a) of the Expedited Funds
			 Availability Act (12 U.S.C. 4009(a)) is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by inserting before national banks the following:
			 savings associations, the deposits of which are insured by the Federal
			 Deposit Insurance Corporation,; and
						(B)in subparagraph
			 (C), by adding and at the end;
						(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraph (3) as paragraph (2).
					(cc)Truth in
			 Savings ActSection 270(a)(1)(C) of the Truth in Savings Act (12
			 U.S.C. 4309(a)(1)(C)) is amended by striking Director of the Office of
			 Thrift Supervision and inserting Comptroller of the
			 Currency.
				(dd)Federal
			 Housing Enterprises Financial Safety and Soundness Act of
			 1992The Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 is amended—
					(1)in section
			 1315(b) (12 U.S.C. 4515(b)), by striking the Federal Deposit Insurance
			 Corporation, and the Office of Thrift Supervision and inserting
			 and the Federal Deposit Insurance Corporation; and
					(2)in section 1317
			 (12 U.S.C. 4517) by striking the Federal Deposit Insurance Corporation,
			 or the Director of the Office of Thrift Supervision and inserting
			 or the Federal Deposit Insurance Corporation.
					(ee)Community
			 Development Banking and Financial Institutions Act of
			 1994Section 117(e) of the Community Development Banking and
			 Financial Institutions Act of 1994 (12 U.S.C. 4716(e)) is amended by striking
			 the Director of the Office of Thrift Supervision,.
				(ff)Homeowners
			 Protection Act of 1998Section 10(a)(1)(C) of the Homeowners
			 Protection Act of 1998 (12 U.S.C. 4909(a)(1)(C)) is amended by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency.
				(gg)Secure and
			 Fair Enforcement for Mortgage Licensing Act of 2008Section
			 1503(1) of the Secure and Fair Enforcement for Mortgage Licensing Act of 2008
			 (12 U.S.C. 5102(1)) is amended by striking the Director of the Office of
			 Thrift Supervision,.
				(hh)Emergency
			 Economic Stabilization Act of 2008Section 101(b) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(b)) is amended by
			 striking the Director of the Office of Thrift
			 Supervision,.
				(ii)Securities
			 Exchange Act of 1934The
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
					(1)in section
			 3(a)(34) (15 U.S.C. 78c(a)(34))—
						(A)in subparagraph
			 (A)—
							(i)in clause (i), by
			 striking or a subsidiary or a department or division of any such
			 bank and inserting a subsidiary or a department or division of
			 any such bank, a savings association (as defined in section 3(b) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are insured
			 by the Federal Deposit Insurance Corporation, a subsidiary or a department or
			 division of any such savings association, or a savings and loan holding
			 company;
							(ii)in clause (iii),
			 by adding and at the end;
							(iii)by striking
			 clause (iv); and
							(iv)by redesignating
			 clause (v) as clause (iv);
							(B)in subparagraph
			 (B)—
							(i)in clause (i), by
			 striking or a subsidiary or a department or division of any such
			 bank and inserting a subsidiary or a department or division of
			 any such bank, a savings association (as defined in section 3(b) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are insured
			 by the Federal Deposit Insurance Corporation, a subsidiary or a department or
			 division of any such savings association, or a savings and loan holding
			 company;
							(ii)in clause (iii),
			 by adding and at the end;
							(iii)by striking
			 clause (iv); and
							(iv)by redesignating
			 clause (v) as clause (iv);
							(C)in subparagraph
			 (C)—
							(i)in clause (i), by
			 inserting , a savings association (as defined in section 3(b) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, a savings and loan
			 holding company, or a subsidiary of a savings and loan holding company
			 after national bank;
							(ii)in clause (iii),
			 by adding and at the end;
							(iii)by striking
			 clause (iv); and
							(iv)by redesignating
			 clause (v) as clause (iv);
							(D)in subparagraph
			 (D)—
							(i)in clause (i), by
			 inserting or savings association (as defined in section 3(b) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are
			 insured by the Federal Deposit Insurance Corporation after
			 national bank;
							(ii)in clause (ii),
			 by adding and at the end;
							(iii)by striking
			 clause (iii); and
							(iv)by redesignating
			 clause (iv) as clause (iii);
							(E)in subparagraph
			 (F)—
							(i)in clause (i), by
			 inserting or savings association (as defined in section 3(b) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(b))), the deposits of which are
			 insured by the Federal Deposit Insurance Corporation after
			 national bank;
							(ii)by striking
			 clause (ii); and
							(iii)by
			 redesignating clauses (iii) through (v) as clauses (ii) through (iv),
			 respectively;
							(F)in subparagraph
			 (G)—
							(i)in clause (i), by
			 inserting or a savings association (as defined in section 3(b) of the
			 Federal Deposit Insurance Act), the deposits of which are insured by the
			 Federal Deposit Insurance Corporation  after
			 1978);
							(ii)in clause (iii),
			 by adding and at the end; and
							(iii)by striking
			 clause (iv); and
							(G)in the matter
			 following subparagraph (H)(iv), by striking Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency;
						(2)in section 12(i)
			 (15 U.S.C. 78l(i))—
						(A)in the first
			 sentence—
							(i)by inserting
			 and savings associations, the accounts of which are insured by the
			 Federal Deposit Insurance Corporation after national
			 banks;
							(ii)by inserting
			 and before (3); and
							(iii)by striking
			 , and (4) with respect to savings associations the accounts of which are
			 insured by the Federal Deposit Insurance Corporation are vested in the Office
			 of Thrift Supervision; and
							(B)in the second
			 sentence, by striking the Federal Deposit Insurance Corporation, and the
			 Office of Thrift Supervision and inserting and the Federal
			 Deposit Insurance Corporation; and
						(3)in section 15C(g)
			 (15 U.S.C. 78o–5(g)), by striking the Director of the Office of Thrift
			 Supervision,.
					(jj)Financial
			 Services Regulatory Relief Act of 2006Section 101(c) of the
			 Financial Services Regulatory Relief Act of 2006 (15 U.S.C. 78c note) is
			 amended by striking the Office of Thrift Supervision,.
				(kk)Truth in
			 Lending ActSection 108(a) of the Truth in Lending Act (15 U.S.C.
			 1607(a)) is amended—
					(1)in paragraph
			 (1)(A), by inserting savings associations, the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, before
			 national banks;
					(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
					(ll)Fair Credit
			 Reporting ActSection 621(b) of the Fair Credit Reporting Act (15
			 U.S.C. 1681s(b))—
					(1)in paragraph
			 (1)(A), by inserting savings associations, the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, before
			 national banks;
					(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
					(mm)Equal Credit
			 Opportunity ActSection 704(a) of the Equal Credit Opportunity
			 Act (15 U.S.C. 1691c(a)) is amended—
					(1)in paragraph
			 (1)(A), by inserting savings associations, the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, before
			 national banks;
					(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraphs (3) through (9) as paragraphs (2) through (8), respectively.
					(nn)Fair Debt
			 Collection Practices ActSection 814(b) of the Fair Debt
			 Collection Practices Act (15 U.S.C. 1692l(b)) is amended—
					(1)in paragraph
			 (1)(A), by inserting savings associations, the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, before
			 national banks;
					(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
					(oo)Electronic
			 Fund Transfer ActSection 917(a) of the Electronic Fund Transfer
			 Act (15 U.S.C. 1693o(a)) is amended—
					(1)in paragraph
			 (1)(A), by inserting savings associations, the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, before
			 national banks;
					(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively.
					(pp)Children's
			 Online Privacy Protection Act of 1998Section 1306(b) of the
			 Children's Online Privacy Protection Act of 1998 (15 U.S.C. 6505(b)) is
			 amended—
					(1)in paragraph
			 (1)(A), by inserting savings associations, the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, before
			 national banks;
					(2)by striking
			 paragraph (2); and
					(3)by redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
					(qq)Controlling
			 the Assault of Non-Solicited Pornography and Marketing Act of
			 2003Section 7(b)(1) of the Controlling the Assault of
			 Non-Solicited Pornography and Marketing Act of 2003 (15 U.S.C. 7706(b)(1)) is
			 amended—
					(1)in subparagraph
			 (A), by inserting savings associations, the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, before
			 national banks;
					(2)in subparagraph
			 (B), by adding and at the end;
					(3)in subparagraph
			 (C), by striking and at the end; and
					(4)by striking
			 subparagraph (D).
					(rr)Title
			 18Title 18, United States Code, is amended—
					(1)in section
			 212(c)(2)—
						(A)by striking
			 subparagraph (C); and
						(B)by redesignating
			 subparagraphs (D) through (H) as subparagraphs (C) through (G),
			 respectively;
						(2)in section 657,
			 by striking Thrift Supervision and inserting the
			 Comptroller of the Currency with respect to any functions transferred from the
			 Office of Thrift Supervision pursuant to section 202 of the
			 Financial System Stabilization and Reform Act
			 of 2009;
					(3)in the matter
			 following section 981(a)(1)(D)(vi), by striking or the Office of Thrift
			 Supervision;
					(4)in the matter
			 following section 982(a)(3)(F), by striking or the Office of Thrift
			 Supervision,;
					(5)in section 1006,
			 by striking Thrift Supervision and inserting the
			 Comptroller of the Currency with respect to any functions transferred from the
			 Office of Thrift Supervision pursuant to section 202 of the
			 Financial System Stabilization and Reform Act
			 of 2009;
					(6)in section 1014,
			 by striking Thrift Supervision and inserting the
			 Comptroller of the Currency with respect to any functions transferred from the
			 Office of Thrift Supervision pursuant to section 202 of the
			 Financial System Stabilization and Reform Act
			 of 2009; and
					(7)in section
			 1032(1), by striking or the Director of the Office of Thrift
			 Supervision,.
					(ss)Title
			 31Title 31, United States Code, is amended—
					(1)by striking
			 section 309;
					(2)in section
			 321(c)—
						(A)in paragraph (2),
			 by striking ; and and inserting a period; and
						(B)by striking
			 paragraph (3); and
						(3)in section
			 714(1), by striking the Office of the Comptroller of the Currency, and
			 the Office of Thrift Supervision and inserting and the Office of
			 the Comptroller of the Currency.
					(tt)Flood Disaster
			 Protection Act of 1973Section 3(a)(5) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4003(a)(5)) is amended by striking the
			 Office of Thrift Supervision,.
				(uu)National Flood
			 Insurance Act of 1968Section 1370(a)(9) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4121(a)(9)) is amended by striking the
			 Office of Thrift Supervision,.
				211.Additional
			 conforming referencesExcept
			 as provided under this Act, reference in any other Federal law, Executive
			 order, rule, regulation, or delegation of authority, or any document of or
			 relating to—
				(1)the Director of
			 the Office of Thrift Supervision, with regard to functions transferred under
			 section 202, shall be deemed to refer to the Comptroller of the Currency;
			 and
				(2)the Office of
			 Thrift Supervision, with regard to functions transferred under this Act, shall
			 be deemed to refer to the Office of the Comptroller of the Currency.
				
